—Appeal unanimously dismissed without costs. Memorandum: This appeal must be dismissed. Respondent admitted that she violated the conditions of a prior dispositional order and consented to a finding of neglect and entry of a dispositional order continuing the prior order. No appeal lies from an order *943entered upon the parties’ consent (see, Matter of Michael CC., 216 AD2d 740; Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652). Respondent’s remedy is to move to vacate the finding of neglect (see, Family Ct Act § 1051 [f]; Matter of Farquhar v Pitt, 192 AD2d 806). (Appeal from Order of Oswego County Family Court, Roman, J.—Neglect.) Present—Denman, P. J., Green, Lawton, Balio and Fallon, JJ.